DETAILED ACTION
The following is in response to the application filed July 21, 2020.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to because figures 5A, 5B and 5C are blurry and difficult to interpret.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: improper use of trademarks, trade names and other marks.  
The use of the term “JPMORGAN CHASE,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term “BLU-RAY,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term “BLUETOOTH” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term “ZIGBEE” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnitt (US 2019/0141006 A1).
	Specifically as to claim 1, 8 and 15, Schnitt discloses a method (and related system and non-transitory computer readable medium) for accessing data by utilizing one or more processors and one or more memories, the method comprising: providing a plurality of data sources each including various data corresponding to a user's account held and managed by an institution (para [0032]-(0033], (0060] - "remote server verifies in a verification process new electronic transactions utilizing data in the database obtained from both the first and second transactional systems"; "wherein the application service of the remote server maintains and validates physical location and financial entity information for the user during and after the enrollment process"); implementing API (Application Programming Interface) connectivity to connect a user's system of choice to each of the plurality of data sources (para (0022], (0032]-[0033] - "user transactional systems are able to utilize the transaction management server to conduct electronic transactions in a universal and/or transactional system platform independent manner"; "application service of the remote server may further comprise application programming interfaces (APls) that allow external parties to submit to and receive from the remote server electronic transactions for organizations that use the system"); receiving user's login data associated with the user's account from the user's system of choice (para (0035] - "application service of the remote server comprises web pages that gather credential information to allow user access to existing web pages and APls remotely where the transactional system is a cloud-based transactional system, and the application service of the remote server comprises web pages that gather credential information to allow user access to existing screens and APls remotely where the transactional system is a server-based transactional system"); accessing data corresponding to the user's
account in real time from the plurality of data sources via the API connectivity based on verification of the user's login data; and displaying the data in real time onto a graphical user interface (GUI) of the user's system of choice (para [0035]-(0036], [0079] - "remote server
provides a series of online dashboards, inquiry pages and reports to allow the first and second transaction systems to obtain the status of the electronic transaction in real-time").
Specifically as to claims 2, 9 and 16, building applications on API technology such that the user can access the same type of data as if the user were logging in to a system managed and operated by the institution; running the applications within an ERP (Enterprise Resource Planning) solution system of the user's system of choice; and implementing the API connectivity to access data from the plurality of data sources in real time (para [0022]-(0024], [0028], [0033]-[0035], [0085]).
Specifically as to claims 3, 10, and 17, accessing the plurality of data sources to report bank account balance data and bank transaction history data associated with the user's account onto the GUI based on verification of the received user's login data; comparing the bank account balance data and the bank transaction history data with the user's corresponding ERP balance data and ERP transaction history data, respectively; and reconciling, based on comparing, any differences between the bank account balance data and the ERP balance data and between the bank transaction history data and the ERP transaction history data (para [0035]-(0036], (0079][
0081], [0091], [0094).
Specifically as to claims 5, 12, and 19, wherein the institution is a banking institution (para (0028], [0081], (0135]).
Specifically as to claims 6, 13, and 20, wherein the data corresponds to data that includes one or more of the following data: balance data, transaction data, payment details data, access status data, and audit report data (para (0091], [0100]-(0101]).
Specifically as to claims 7, 14, and 18, displaying current global status information data of the user onto the GUI; and filtering information to obtain a distinct set of data as desired by the user by utilizing graphs and scorecards (para [0036), [0100)-(0101], (0125], Fig. 2.5 - "the system displays appropriate inquiry screens and accepts user data parameters. For reporting, at 253, the system user selects report lists from menu; at 254 the system accepts appropriate user data parameters for the given report and displays the user designated report at 255. The remote server 14 therefore allows an organization lo inquire regarding all aspects of each transaction
through built-in dashboards. screens and reports").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schnitt US 2019/141006), as applied above, in view of Gill et al. (US 2012/0224057 A1).
Specifically as to claims 4 and 11, Schnitt discloses wherein the data corresponds to financial/banking data (para [0028), [0081)-(0082), (0135)), but does not specifically disclose or  teach treasury data. 
Gill et al. teach treasury data as corresponding to financial banking data (see para (0317)-(0318) - "critical roles such as treasury functions may need to be reviewed weekly"; "An embodiment provides a highly visual system solution with powerful graphical modeling capability lo completely automate, monitor and track the numerous re-affirmation projects that risk and compliance analysts, IT security and business managers may have to complete"'). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  invention to include in the financial processing systems of Schnitt treasury data as taught by Gill et al. in order to provide a method and system for managing and automating the transactional processes between organizations that do business together for improved data visualization, reporting and transaction management and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.  Schnitt and Gill et al. are directed to systems and methods for real-time data access and reporting in conjunction with transaction management and enterprise resource planning systems.  

35 USC § 101 Reasons for Subject Matter Eligibility
	The claims are subject matter eligible under 35 USC 101 because the claims are directed to the abstract grouping of certain methods of organizing human activity in the sub grouping  business relations.  However, the claims include additional elements to accessing data corresponding to the user's account in real time from the plurality of data sources via the API connectivity based on verification of the user's login data; and displaying the data in real time onto a graphical user interface (GUI) of the user's system of choice.  The manner in which the invention is implementing this API is not conventional use (see original specification paragraphs 2 and 3 at least).  The claims are directed to how they data is being accessed and not to the data itself provides a practical application of the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houssaini et al. disclose a secure and efficient data exchange scheme.  Cheemalapati et al. disclose hybrid cloud data and API integration.  Sharp disclose a system for distributing and suing funds.  Vogel discloses transactions based processing.  Trolio discloses transaction management systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691